                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CHRISTOPHER BROOKS,                               )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )         NO. 3:19-cv-00515
                                                  )         JUDGE RICHARDSON
EICHSTAEDT, et al.,                               )
                                                  )
        Defendants.                               )
                                                  )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 8), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved. Plaintiff has failed to prosecute this case, even to




     Case 3:19-cv-00515 Document 10 Filed 04/07/21 Page 1 of 2 PageID #: 33
obtain service of process upon Defendants. Plaintiff has also failed to keep the Court apprised of

his current address. (See Doc. No. 9).

       Accordingly, this action is DISMISSED without prejudice, and the Clerk is directed to

close the file. This Order shall constitute final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                      __________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2



     Case 3:19-cv-00515 Document 10 Filed 04/07/21 Page 2 of 2 PageID #: 34
